DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed on 12/07/2021 have been fully considered.
In view of these arguments, the arguments of claims 1 and 11 are persuasive, and are allowed. The arguments of claim 18 are not persuasive.
Regarding claim 18, applicant argued that Mergens does not disclose control circuitry coupled to a node disposed between the diode circuitry and the charge storage circuitry, and the control circuitry biases the charge storage circuitry with a control voltage”. This claimed feature is not recited in claim 18. Thus, applicant’s arguments do not distinguish over the Mergens reference. Therefore, the previous rejection of claim 18 sustain.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mergens et al (USPN 2005/0057866).
Regarding claim 18, Mergens discloses a method, comprising:
coupling a rectifier (a rectifier 306, see figure 13) between a pad (104) and ground (112), wherein the rectifier (306) is coupled to the pad (104) with a single path (Dp), and wherein the rectifier has at least one transistor (e.g. 312);
coupling multiple diodes (diodes 308, 320) and a capacitor (1304) in series (see figure 13);
coupling the diodes (308, 320) and the capacitor (1304) to the rectifier (306), wherein the diodes are coupled between a gate of the least transistor (312) and the capacitor (1304); and triggering the rectifier to provide a rectified voltage (e.g. see par. 0062).

Regarding claim 20, Mergens discloses the rectifier (306) has a first bipolar junction transistor (BJT) (312) with a PNP structure, the rectifier has a second BJT with an NPN structure (310), the trigger node refers to a base terminal of the PNP structure at a first node (334), and the internal net (336) refers to a base terminal of the NPN structure at a second node.
Allowable Subject Matter
3.	Claims 1-17 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A device, comprising: control circuitry coupled to a node disposed between the diode circuitry and the charge storage circuitry, wherein the control circuitry biases the charge storage circuitry with a control voltage as recited in claim 1.
A triggered rectifier, comprising: a second stage having diodes and a capacitor that trigger the rectifier by pulling the diodes and capacitor current 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/DANNY NGUYEN/Primary Examiner, Art Unit 2836